DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 03/22/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 2, 7-9, 14-15, 18, and 20-21 have been amended. Claim 22 have been added.  Claims 1 was canceled. Claims 2-22 remain pending and are ready for examination.

Rejections not based on Prior Art.
In view of Applicant’s amendments, the previous Claim Objections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the claim recites “determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period;”
The limitation of “determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period;” recite mental processes. As described in the Specification [0038], and [0086]-[0087] encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The limitations “a self-retracting lifeline (SRL) comprising: a first connector configured to be coupled to an anchor; a second connector configured to be coupled to a user of the lifeline; one or more electronic sensors, the one or more electronic sensors configured to generate usage data that is indicative of a force applied to a lifeline of the SRL; a first communication component; and a data hub comprising: a second communication component; one or more computer processors; and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to:” recite a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim recites “receive, from the first communication and by the second communication component, usage data for the SRL; apply the usage data to a safety model stored in the memory, the usage data characterizing the force applied to the lifeline of the SRL based on activity of a user of the SRL;” These limitations merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering. Further, the claim recites: “perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall.” The limitation does not integrate the invention into a practical application because it’s just “applying” the abstract idea. It can also be viewed as generally linking the use of the judicial exception to a technological environment.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receive”, “apply”, and “perform” limitations does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “perform at least one operation” amounts to no more than just “applying” the abstract idea. Accordingly, the claims are not patent eligible.

Dependent claims 3-8, 10-17, and 19-21 are directed to details of “receive usage data” or “apply the usage data” or “determine an occurrence of a safety event” or “perform at least one operation”, which are mere further details of the mental processes recited in the independent claims, and as such, they are not patent eligible.

Regarding claims 9 and 18, the claims have similar limitations as claim 1; moreover, Claim 9 recites a self-retracting lifeline, and Claim 18 recites a computing device, which are generic computer components and do not practically integrate the invention nor amount to significantly more. The claims 9 and 18 are not patent eligible.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US 20160107007 A1 –hereinafter Polland) in view of Negre et al. (US20180357879A1 –herinafter Negre) further in view of Diehl et al. (US20180370484A1 -hereinafter Diehl).
Regarding Claim 2, Polland teaches a system comprising: 
a self-retracting lifeline (SRL) comprising: (see [0016]; Pollard: “a harness 14”)
a first connector configured to be coupled to an anchor; (see [0017]; Pollard: “Harness 14 is configured to couple to an anchor 22 using at least one line element 24.”)
a second connector configured to be coupled to a user of the lifeline; (see [0016]; Pollard: “Harness 14 includes a plurality of harness connectors 16 that are configured to facilitate donning and removal of harness 14 by user 12. In the illustrated embodiment, harness 14 is a three-clip harness that includes harness connectors 16 proximate each of a first hip of user 12, a second hip of user 12, and a chest area (not visible) of user 12.”)
one or more electronic sensors (see [0023]; Pollard: “With reference to FIGS. 2 and 3, link detection system 100 includes a control unit 102 and at least one sensor 108. In the illustrated embodiment, the at least one sensor 108 is coupled to the spine or loop portion 46 of a carabiner that may form line connector 32.”), the one or more electronic sensors configured to generate usage data (see [0029]; Pollard: “Each at least one sensor 108 is operable to generate a response signal 111 that is representative of a presence of an object 62 proximate sensor 108.”)
a first communication component; and (see [0029]; Pollard: “each at least one sensor 108 is operable to generate a response signal 111 that is representative of a presence of an object 62 proximate sensor 108.”)
a data hub comprising: (see [0029]; Pollard: “control unit 102”) 
a second communication component; (see [0029]; Pollard: “an sensor interface 110”)
one or more computer processors; and (see [0026]; Pollard: “a processor 104”)
a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: (see [0026]; Pollard: “control unit 102 of link detection system 100 includes a memory 106 and a processor 104 that is coupled to memory 106 for executing programmed instructions.”)
receive, from the first communication and by the second communication component, usage data for the SRL; (see [0029]; Pollard: “control unit 102 includes an sensor interface 110 that is operable to send an excitation signal 113 to, and receive a response signal 111 from, the at least one sensor 108.”)
However, Pollard does not explicitly teach:
… generate usage data that is indicative of a force applied to a lifeline of the SRL;
apply the usage data to a safety model stored in the memory, the usage data characterizing the force applied to the lifeline of the SRL based on activity of a user of the SRL; 
determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period; and 
perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL,
wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall.
Negre from the same or similar field of endeavor teaches: 
apply the usage data to a safety model stored in the memory (see [0021]; Negre: “The data analytics server 102 is in communication with a database 120 that serves to store information used within the system 100. The database 120 can include a pattern data store 122, a sensor data store 124, a historical data store 126 and/or a personal protective equipment (PPE) store 128.” See [0024]; Negre: “The sensor data can be stored in the sensor data store 124 and used with the system” See [0026]; Negre: “The patterns can be stored in the pattern data store 122 in a variety of formats. For example, the patterns or representations of the patterns can be stored in the pattern data store 122. When learning algorithms are used, the model parameters and weights can be stored as an indication of the patterns. Other suitable representations of the pattern data can also be used, alone or in combination with other parameters as described herein.” See [0017]; Negre: “In order to detect the pattern, the sensor inputs may be continually measured and matched to a set of patterns. The patterns can be stored in a central memory location (e.g., on a server) and/or on the safety communicator associated with the worker.” That is, the sensor data is applies to various patterns that are stored in database), the usage data characterizing (see [0046]; Negre: “In an embodiment, a safety harness or lifeline such as a self-retracting lifeline can be activated based on the determination that a slip or fall has occurred, or in some embodiments, that a risk that a slip or fall is about to occur exceeds a threshold. For example, a self-retracting lifeline may comprise a engagement member that engages the line to prevent further movement of the line coupled to the worker. That is, the system engages the line (applies a force) to prevent further movement of the line coupled to the worker based on the risk that a slip or fall or the determination that a slip or fall has occurred (activity of a user))
determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model (see [0050]; Negre: “For example, the exemplary slip and fall pattern shown in FIG. 4 can be analyzed, and the system may determine that simultaneous movement of one hand and one foot led to the slip and fall in the overall movement pattern. The system may then search the historical data store 126 for similar patterns.”), a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model (see [0017]; Negre: “In order to detect the pattern, the sensor inputs may be continually measured and matched to a set of patterns. The patterns can be stored in a central memory location (e.g., on a server) and/or on the safety communicator associated with the worker. One or more of the patterns can indicate an expected climbing pattern (e.g., an ascent, a descent, a steady position for working, etc.). When an expected climbing pattern is detected, the system may continue to monitor the sensor inputs and/or provide an indication to the worker or other personnel that the worker is in a normal working state. When a pattern is detected that matches a slip and/or fall pattern, various alarms, notifications, and signals can be generated.”), wherein the anomalous behavior of the user is characterized by (see [0043]; Negre: “The detection application 112 may first determine a movement pattern for the worker based on the readings from the sensors. The measured movement pattern can then be compared to one or more stored patterns to determine if the worker's movements represent a slip or fall and/or if the worker is experiencing a movement patter than has a high likelihood of resulting in a slip or fall”. See [0050]; Negre: “if such a movement pattern results in a slip and/or fall over 80% of the time, such a movement pattern may be labeled a high risk.”); and 
perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, (see [0043]; Negre: “When the detection application 112 indicates that a worker is experiencing a movement pattern that has a high likelihood of resulting in a slip or fall, an alert, an alarm, a notification, and/or information (e.g., maintenance protocols, instructions, live help, etc.), and the like can be relayed back to the worker through the system.”)
wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall. (see [0003]; Negre: “a method of determining the likelihood of a slip or fall comprises receiving, by a detection application stored in a non-transitory memory and executed on a processor, a plurality of sensor readings from a plurality of movement sensors, comparing, by the detection application, the plurality of sensor readings with a plurality of movement patterns stored in a database, determining, by the detection application, that at least one of the movement patterns of the plurality of movement patterns matches the plurality of sensor readings, and generating, by the detection application, an indication that a slip or fall is likely based on the plurality of sensor readings.” See [0043]; Negre: “When the detection application 112 indicates that a worker is experiencing a movement pattern that has a high likelihood of resulting in a slip or fall, an alert, an alarm, a notification, and/or information (e.g., maintenance protocols, instructions, live help, etc.), and the like can be relayed back to the worker through the system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pollard to include Negre’s features of apply the usage data to a safety model stored in the memory, the usage data characterizing a force applied to the lifeline of the SRL based on activity of a user of the SRL; determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period; and perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, and wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall. Doing so would detect slips and falls in order to provide feedback to the worker to improve productivity, compliance, and safety in ways that have not previously been as efficient. (Negre, [0014])
However, it does not explicitly teach: … usage data that is indicative of a force applied to a lifeline of the SRL; … the force applied to the lifeline of the SRL; … the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity…
Diehl from the same or similar field of endeavor teaches: 
… usage data that is indicative of a force applied to a lifeline of the SRL; (see [0117]; Diehl: “an acceleration sensor may take the form of a mass constrained in the direction of acceleration by a biasing element whose resistance force alters predictably with displacement.” See [0131]; Diehl: “The sensing means may for example be a force sensor.” See [0026]; Diehl: “(b) providing a motive force on the at least one primary mechanism; (c) referencing at least two motion characteristics.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.”) 
… the force applied to the lifeline of the SRL; (see [0117]; Diehl: “an acceleration sensor may take the form of a mass constrained in the direction of acceleration by a biasing element whose resistance force alters predictably with displacement.” See [0131]; Diehl: “The sensing means may for example be a force sensor.” See [0026]; Diehl: “(b) providing a motive force on the at least one primary mechanism; (c) referencing at least two motion characteristics.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.”)
… the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity… (see [0117]; Diehl: “The single primary member may be configured in such a way that the forces acting on it due to velocity and acceleration combine, with the combined force altering the characteristics of a single primary member relative to the carrier when a pre-determined threshold is exceeded, thus activating or engaging the at least one secondary system.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.” See [0026]; Diehl: “when a threshold is reached based on the reference motion characteristics, activation occurs between the at least one primary system and the at least one secondary system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Pollard and Negre to include Diehl’s features of usage data that is indicative of a force applied to a lifeline of the SRL, the force applied to the lifeline of the SRL, and the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity. Doing so would consider the variation in motion characteristic(s) with respect to time in order to prevent unwanted activation thereby creating increased functional and application yet operate with great accuracy when activation is required. (Diehl, [0010])

Regarding to Claim 3, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 2, Negre further teaches wherein the safety model is constructed from historical data of known safety events from a plurality of SRLs having similar characteristics to the SRL. (see [0041]; Negre: “The pattern information can be used to determine and/or predict potential slip and fall situations based on the patterns of movement themselves, and/or various types of learning algorithms can be used to indicate slip and fall situations.” See [0050]; Negre: “In some embodiments, a slip and/or fall pattern can be analyzed to determine the predicting pattern resulting in the slip and/or fall. For example, the exemplary slip and fall pattern shown in FIG. 4 can be analyzed, and the system may determine that simultaneous movement of one hand and one foot led to the slip and fall in the overall movement pattern. The system may then search the historical data store 126 for similar patterns… Other risks may trigger different warnings based on the analysis of past event data matching similar patterns.”)
The same motivation to combine Pollard and Negre set forth for Claim 2 equally applies to Claim 3.

Regarding to Claim 4, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 2, Negre further teaches wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to update the safety model based on the usage data from at least one of the SRL or one or more devices other than the SRL. (see [0049]; Negre: “The detection application 112 may periodically use the sensor data from the sensors 152, 154 in combination with the data from other sensors to perform an analysis of the sensor readings including the movement readings as well as other readings such as location readings, environmental condition readings, biometric readings, and the like to update the existing patterns and/or develop new patterns.”)
The same motivation to combine Pollard and Negre set forth for Claim 2 equally applies to Claim 4.

Regarding to Claim 5, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 2, Negre further teaches wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to select the safety model based on at least one of a configuration of the SRL, the user of the SRL, an environment in which the SRL is used, or one or more other devices that are in use with the SRL. (see [0017]; Negre: “One or more of the patterns can indicate an expected climbing pattern (e.g., an ascent, a descent, a steady position for working, etc.). When an expected climbing pattern is detected, the system may continue to monitor the sensor inputs and/or provide an indication to the worker or other personnel that the worker is in a normal working state. When a pattern is detected that matches a slip and/or fall pattern, various alarms, notifications, and signals can be generated.”)
The same motivation to combine Pollard and Negre set forth for Claim 2 equally applies to Claim 5.

Regarding to Claim 6, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 2, Negre further teaches wherein to apply the usage data to the safety model the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to apply the usage data to the safety model that is constructed from training data of known safety events associated with a plurality of SRLs. (see [0027]; Negre: “the movement patterns can be recorded in the pattern data store 122 to allow the recorded patterns to be used for matching and/or training of various learning alogorithms. In addition, accident patterns can be modeled or predicted (e.g., acted out), and the results can be recorded and stored to provide patterns for matching to slip and fall data and/or used as training data for various learning algorithms. In some embodiments, the patterns leading up to a slip and/or fall can be separately extracted to allow the movement patterns leading to a fall to be matched and/or modeled. This information may be used to predict a slip and/or fall prior to the slip and/or fall occurring.” That is safety model is constructed from various patterns)
The same motivation to combine Pollard and Negre set forth for Claim 2 equally applies to Claim 6.

Regarding to Claim 7, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 2, Negre further teaches wherein to perform the at least one operation the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to generate at least one alert for output as an audible, visual, or tactile signal. (see [0017]; Negre: “When a pattern is detected that matches a slip and/or fall pattern, various alarms, notifications, and signals can be generated. For example, a signal to an automatic harness can be generated to stop the fall. An alert can also be sent to a supervisor or other personnel to indicate that the worker has fallen. In response to the detection of a fall, various other sensor data can be obtained.” See [0040]; Negre: “The application may show real-time readings via the user interface, and may issue alerts or warnings via the user interface. Additionally, vibrations, audible alerts, or visual indications (e.g., flashing lights, etc.) may also be issued by the application via the smartphone.”)
The same motivation to combine Pollard and Negre set forth for Claim 2 equally applies to Claim 7.

Regarding to Claim 8, the combination of Pollard and Negre teaches the limitations as described in claim 2, Negre further teaches wherein to perform the at least one operation the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to send the alert to the a remote interface computing device (see [0040]; Negre: “vibrations, audible alerts, or visual indications (e.g., flashing lights, etc.) may also be issued by the application via the smartphone.”), and wherein the user of the remote interface computing device is a safety manager of the environment in which the SRL is located (see [0045]; Negre: “The indication may result in an alert, an alarm, a notification, or the like being issued to the worker and/or a supervisor.”).
The same motivation to combine Pollard and Negre set forth for Claim 2 equally applies to Claim 8.

Regarding Claim 9, Pollard teaches a self-retracting lifeline (SRL) comprising: 
a first connector configured to be coupled to an anchor; (see [0017]; Pollard: “Harness 14 is configured to couple to an anchor 22 using at least one line element 24.”)
a second connector configured to be coupled to a user of the lifeline; (see [0016]; Pollard: “Harness 14 includes a plurality of harness connectors 16 that are configured to facilitate donning and removal of harness 14 by user 12. In the illustrated embodiment, harness 14 is a three-clip harness that includes harness connectors 16 proximate each of a first hip of user 12, a second hip of user 12, and a chest area (not visible) of user 12.”)
one or more electronic sensors (see [0023]; Pollard: “With reference to FIGS. 2 and 3, link detection system 100 includes a control unit 102 and at least one sensor 108. In the illustrated embodiment, the at least one sensor 108 is coupled to the spine or loop portion 46 of a carabiner that may form line connector 32.”), the one or more electronic sensors configured to generate usage data that is indicative of (see [0029]; Pollard: “Each at least one sensor 108 is operable to generate a response signal 111 that is representative of a presence of an object 62 proximate sensor 108.”)
one or more computer processors; and (see [0026]; Pollard: “a processor 104”)
a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: (see [0026]; Pollard: “control unit 102 of link detection system 100 includes a memory 106 and a processor 104 that is coupled to memory 106 for executing programmed instructions.”)
receive, from the first communication and by the second communication component, usage data for the SRL; (see [0029]; Pollard: “control unit 102 includes an sensor interface 110 that is operable to send an excitation signal 113 to, and receive a response signal 111 from, the at least one sensor 108.”)
However, Pollard does not explicitly teach:
apply the usage data to a safety model stored in the memory, the usage data characterizing the force applied to the lifeline of the SRL based on activity of a user of the SRL; 
determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period; and 
perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL,
wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall.
Negre from the same or similar field of endeavor teaches: 
apply the usage data to a safety model stored in the memory (see [0021]; Negre: “The data analytics server 102 is in communication with a database 120 that serves to store information used within the system 100. The database 120 can include a pattern data store 122, a sensor data store 124, a historical data store 126 and/or a personal protective equipment (PPE) store 128.” See [0024]; Negre: “The sensor data can be stored in the sensor data store 124 and used with the system” See [0026]; Negre: “The patterns can be stored in the pattern data store 122 in a variety of formats. For example, the patterns or representations of the patterns can be stored in the pattern data store 122. When learning algorithms are used, the model parameters and weights can be stored as an indication of the patterns. Other suitable representations of the pattern data can also be used, alone or in combination with other parameters as described herein.” See [0017]; Negre: “In order to detect the pattern, the sensor inputs may be continually measured and matched to a set of patterns. The patterns can be stored in a central memory location (e.g., on a server) and/or on the safety communicator associated with the worker.” That is, the sensor data is applies to various patterns that are stored in database), the usage data characterizing (see [0046]; Negre: “In an embodiment, a safety harness or lifeline such as a self-retracting lifeline can be activated based on the determination that a slip or fall has occurred, or in some embodiments, that a risk that a slip or fall is about to occur exceeds a threshold. For example, a self-retracting lifeline may comprise a engagement member that engages the line to prevent further movement of the line coupled to the worker. That is, the system engages the line (applies a force) to prevent further movement of the line coupled to the worker based on the risk that a slip or fall or the determination that a slip or fall has occurred (activity of a user))
determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model (see [0050]; Negre: “For example, the exemplary slip and fall pattern shown in FIG. 4 can be analyzed, and the system may determine that simultaneous movement of one hand and one foot led to the slip and fall in the overall movement pattern. The system may then search the historical data store 126 for similar patterns.”), a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model (see [0017]; Negre: “In order to detect the pattern, the sensor inputs may be continually measured and matched to a set of patterns. The patterns can be stored in a central memory location (e.g., on a server) and/or on the safety communicator associated with the worker. One or more of the patterns can indicate an expected climbing pattern (e.g., an ascent, a descent, a steady position for working, etc.). When an expected climbing pattern is detected, the system may continue to monitor the sensor inputs and/or provide an indication to the worker or other personnel that the worker is in a normal working state. When a pattern is detected that matches a slip and/or fall pattern, various alarms, notifications, and signals can be generated.”), wherein the anomalous behavior of the user is characterized by (see [0043]; Negre: “The detection application 112 may first determine a movement pattern for the worker based on the readings from the sensors. The measured movement pattern can then be compared to one or more stored patterns to determine if the worker's movements represent a slip or fall and/or if the worker is experiencing a movement patter than has a high likelihood of resulting in a slip or fall”. See [0050]; Negre: “if such a movement pattern results in a slip and/or fall over 80% of the time, such a movement pattern may be labeled a high risk.”); and 
perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, (see [0043]; Negre: “When the detection application 112 indicates that a worker is experiencing a movement pattern that has a high likelihood of resulting in a slip or fall, an alert, an alarm, a notification, and/or information (e.g., maintenance protocols, instructions, live help, etc.), and the like can be relayed back to the worker through the system.”)
wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall. (see [0003]; Negre: “a method of determining the likelihood of a slip or fall comprises receiving, by a detection application stored in a non-transitory memory and executed on a processor, a plurality of sensor readings from a plurality of movement sensors, comparing, by the detection application, the plurality of sensor readings with a plurality of movement patterns stored in a database, determining, by the detection application, that at least one of the movement patterns of the plurality of movement patterns matches the plurality of sensor readings, and generating, by the detection application, an indication that a slip or fall is likely based on the plurality of sensor readings.” See [0043]; Negre: “When the detection application 112 indicates that a worker is experiencing a movement pattern that has a high likelihood of resulting in a slip or fall, an alert, an alarm, a notification, and/or information (e.g., maintenance protocols, instructions, live help, etc.), and the like can be relayed back to the worker through the system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pollard to include Negre’s features of apply the usage data to a safety model stored in the memory, the usage data characterizing a force applied to the lifeline of the SRL based on activity of a user of the SRL; determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period; and perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, and wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall. Doing so would detect slips and falls in order to provide feedback to the worker to improve productivity, compliance, and safety in ways that have not previously been as efficient. (Negre, [0014])
However, it does not explicitly teach: … usage data that is indicative of a force applied to a lifeline of the SRL; … the force applied to the lifeline of the SRL; … the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity…
Diehl from the same or similar field of endeavor teaches: 
… usage data that is indicative of a force applied to a lifeline of the SRL; (see [0117]; Diehl: “an acceleration sensor may take the form of a mass constrained in the direction of acceleration by a biasing element whose resistance force alters predictably with displacement.” See [0131]; Diehl: “The sensing means may for example be a force sensor.” See [0026]; Diehl: “(b) providing a motive force on the at least one primary mechanism; (c) referencing at least two motion characteristics.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.”) 
… the force applied to the lifeline of the SRL; (see [0117]; Diehl: “an acceleration sensor may take the form of a mass constrained in the direction of acceleration by a biasing element whose resistance force alters predictably with displacement.” See [0131]; Diehl: “The sensing means may for example be a force sensor.” See [0026]; Diehl: “(b) providing a motive force on the at least one primary mechanism; (c) referencing at least two motion characteristics.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.”)
… the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity… (see [0117]; Diehl: “The single primary member may be configured in such a way that the forces acting on it due to velocity and acceleration combine, with the combined force altering the characteristics of a single primary member relative to the carrier when a pre-determined threshold is exceeded, thus activating or engaging the at least one secondary system.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.” See [0026]; Diehl: “when a threshold is reached based on the reference motion characteristics, activation occurs between the at least one primary system and the at least one secondary system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Pollard and Negre to include Diehl’s features of usage data that is indicative of a force applied to a lifeline of the SRL, the force applied to the lifeline of the SRL, and the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity. Doing so would consider the variation in motion characteristic(s) with respect to time in order to prevent unwanted activation thereby creating increased functional and application yet operate with great accuracy when activation is required. (Diehl, [0010])

Regarding to Claim 10, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 3.

Regarding to Claim 11, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 4.

Regarding to Claim 12, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 5.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 6.

Regarding to Claim 14, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 7.

Regarding to Claim 15, the limitations in this claim is taught by the combination of Pollard and Negre as discussed connection with claim 8.

Regarding to Claim 16, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 9, Negre further teaches further comprising one or more environment sensors configured to generate data indicative of an environment in which the self-retracting lifeline is located. (see [0035]; Negre: “For example, a person may wear a portable chemical detector operable to identify gases in the air and determine the levels of chemicals in the environment.” See [0037]; Negre: “personnel may wear portable location devices operable to communicate the location of the device (and therefore the user) to a central monitoring station.”)
The same motivation to combine Pollard and Negre set forth for Claim 9 equally applies to Claim 16.

Regarding to Claim 17, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 9, Negre further teaches wherein the one or more environment sensors are configured to generate data indicative of at least one of temperature, barometric pressure, humidity, particulate content, or ambient noise. (see [0034]; Negre: “The sensors can detect various types of information such as chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimension and/or 3-dimensional position), and the like.”)
The same motivation to combine Pollard and Negre set forth for Claim 9 equally applies to Claim 17.

Regarding Claim 18, Pollard teaches a computing device comprising: 
one or more computer processors; and (see [0026]; Pollard: “a processor 104”)
a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: (see [0026]; Pollard: “control unit 102 of link detection system 100 includes a memory 106 and a processor 104 that is coupled to memory 106 for executing programmed instructions.”)
receive, from the first communication and by the second communication component, usage data for the SRL; (see [0029]; Pollard: “control unit 102 includes an sensor interface 110 that is operable to send an excitation signal 113 to, and receive a response signal 111 from, the at least one sensor 108.”)
However, Pollard does not explicitly teach:
apply the usage data to a safety model stored in the memory, the usage data characterizing the force applied to the lifeline of the SRL based on activity of a user of the SRL; 
determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period; and 
perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL,
wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall.
Negre from the same or similar field of endeavor teaches: 
apply the usage data to a safety model stored in the memory (see [0021]; Negre: “The data analytics server 102 is in communication with a database 120 that serves to store information used within the system 100. The database 120 can include a pattern data store 122, a sensor data store 124, a historical data store 126 and/or a personal protective equipment (PPE) store 128.” See [0024]; Negre: “The sensor data can be stored in the sensor data store 124 and used with the system” See [0026]; Negre: “The patterns can be stored in the pattern data store 122 in a variety of formats. For example, the patterns or representations of the patterns can be stored in the pattern data store 122. When learning algorithms are used, the model parameters and weights can be stored as an indication of the patterns. Other suitable representations of the pattern data can also be used, alone or in combination with other parameters as described herein.” See [0017]; Negre: “In order to detect the pattern, the sensor inputs may be continually measured and matched to a set of patterns. The patterns can be stored in a central memory location (e.g., on a server) and/or on the safety communicator associated with the worker.” That is, the sensor data is applies to various patterns that are stored in database), the usage data characterizing (see [0046]; Negre: “In an embodiment, a safety harness or lifeline such as a self-retracting lifeline can be activated based on the determination that a slip or fall has occurred, or in some embodiments, that a risk that a slip or fall is about to occur exceeds a threshold. For example, a self-retracting lifeline may comprise a engagement member that engages the line to prevent further movement of the line coupled to the worker. That is, the system engages the line (applies a force) to prevent further movement of the line coupled to the worker based on the risk that a slip or fall or the determination that a slip or fall has occurred (activity of a user))
determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model (see [0050]; Negre: “For example, the exemplary slip and fall pattern shown in FIG. 4 can be analyzed, and the system may determine that simultaneous movement of one hand and one foot led to the slip and fall in the overall movement pattern. The system may then search the historical data store 126 for similar patterns.”), a likelihood of an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model (see [0017]; Negre: “In order to detect the pattern, the sensor inputs may be continually measured and matched to a set of patterns. The patterns can be stored in a central memory location (e.g., on a server) and/or on the safety communicator associated with the worker. One or more of the patterns can indicate an expected climbing pattern (e.g., an ascent, a descent, a steady position for working, etc.). When an expected climbing pattern is detected, the system may continue to monitor the sensor inputs and/or provide an indication to the worker or other personnel that the worker is in a normal working state. When a pattern is detected that matches a slip and/or fall pattern, various alarms, notifications, and signals can be generated.”), wherein the anomalous behavior of the user is characterized by (see [0043]; Negre: “The detection application 112 may first determine a movement pattern for the worker based on the readings from the sensors. The measured movement pattern can then be compared to one or more stored patterns to determine if the worker's movements represent a slip or fall and/or if the worker is experiencing a movement patter than has a high likelihood of resulting in a slip or fall”. See [0050]; Negre: “if such a movement pattern results in a slip and/or fall over 80% of the time, such a movement pattern may be labeled a high risk.”); and 
perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, (see [0043]; Negre: “When the detection application 112 indicates that a worker is experiencing a movement pattern that has a high likelihood of resulting in a slip or fall, an alert, an alarm, a notification, and/or information (e.g., maintenance protocols, instructions, live help, etc.), and the like can be relayed back to the worker through the system.”)
wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall. (see [0003]; Negre: “a method of determining the likelihood of a slip or fall comprises receiving, by a detection application stored in a non-transitory memory and executed on a processor, a plurality of sensor readings from a plurality of movement sensors, comparing, by the detection application, the plurality of sensor readings with a plurality of movement patterns stored in a database, determining, by the detection application, that at least one of the movement patterns of the plurality of movement patterns matches the plurality of sensor readings, and generating, by the detection application, an indication that a slip or fall is likely based on the plurality of sensor readings.” See [0043]; Negre: “When the detection application 112 indicates that a worker is experiencing a movement pattern that has a high likelihood of resulting in a slip or fall, an alert, an alarm, a notification, and/or information (e.g., maintenance protocols, instructions, live help, etc.), and the like can be relayed back to the worker through the system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pollard to include Negre’s features of apply the usage data to a safety model stored in the memory, the usage data characterizing a force applied to the lifeline of the SRL based on activity of a user of the SRL; determine, based on identification of anomalous behavior of the user of the SRL relative to known safe behavior characterized by the safety model, an occurrence of a safety event associated with the SRL based on application of the usage data to the safety model, wherein the anomalous behavior of the user is characterized by the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity of the SRL over the time period; and perform at least one operation based at least in part on determining the occurrence of the safety event associated with the SRL, and wherein the at least one operation includes generating an alert that notifies the user of the SRL, and/or generating an alert that notifies a user of a remote interface computing device, of the likelihood of the occurrence of the safety event, and wherein the safety event is a user fall. Doing so would detect slips and falls in order to provide feedback to the worker to improve productivity, compliance, and safety in ways that have not previously been as efficient. (Negre, [0014])
However, it does not explicitly teach: … usage data that is indicative of a force applied to a lifeline of the SRL; … the force applied to the lifeline of the SRL; … the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity…
Diehl from the same or similar field of endeavor teaches: 
… usage data that is indicative of a force applied to a lifeline of the SRL; (see [0117]; Diehl: “an acceleration sensor may take the form of a mass constrained in the direction of acceleration by a biasing element whose resistance force alters predictably with displacement.” See [0131]; Diehl: “The sensing means may for example be a force sensor.” See [0026]; Diehl: “(b) providing a motive force on the at least one primary mechanism; (c) referencing at least two motion characteristics.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.”) 
… the force applied to the lifeline of the SRL; (see [0117]; Diehl: “an acceleration sensor may take the form of a mass constrained in the direction of acceleration by a biasing element whose resistance force alters predictably with displacement.” See [0131]; Diehl: “The sensing means may for example be a force sensor.” See [0026]; Diehl: “(b) providing a motive force on the at least one primary mechanism; (c) referencing at least two motion characteristics.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.”)
… the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity… (see [0117]; Diehl: “The single primary member may be configured in such a way that the forces acting on it due to velocity and acceleration combine, with the combined force altering the characteristics of a single primary member relative to the carrier when a pre-determined threshold is exceeded, thus activating or engaging the at least one secondary system.” See [0141]; Diehl: “an automatic belay device (autobelay) or self retracting lifeline (SRL) embodiment may use the mechanisms.” See [0026]; Diehl: “when a threshold is reached based on the reference motion characteristics, activation occurs between the at least one primary system and the at least one secondary system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Pollard and Negre to include Diehl’s features of usage data that is indicative of a force applied to a lifeline of the SRL, the force applied to the lifeline of the SRL, and the force applied to the lifeline of the SRL over a time period exceeding a force associated with safe activity. Doing so would consider the variation in motion characteristic(s) with respect to time in order to prevent unwanted activation thereby creating increased functional and application yet operate with great accuracy when activation is required. (Diehl, [0010])

Regarding to Claim 19, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 3.

Regarding to Claim 20, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 7.

Regarding to Claim 21, the limitations in this claim is taught by the combination of Pollard, Negre, and Diehl as discussed connection with claim 8.

Regarding to Claim 22, the combination of Pollard, Negre, and Diehl teaches the limitations as described in claim 9, Negre further teaches wherein the one or more sensors comprise at least one of an extension sensor, a tension sensor, an accelerometer, a location sensor, or an altimeter. (see [0034]; Negre: “The safety communicator may comprise various sensors such as location sensor (e.g., a GPS sensor, triangulation sensor, etc.), altimeter, environmental sensors, and the like.”)
The same motivation to combine Pollard and Negre set forth for Claim 9 equally applies to Claim 22.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the sixthpage of the remarks (numbered as page 13) which recites:
“The applicant respectfully replies that an ordinary artisan in the field of SRL design would understand Negre's statement that an SRL can engage a safety line to prevent further movement of the line, to mean that a (braking) force is applied to the safety line as an output (that is, as a result) of the analysis of the usage data. As mentioned briefly above, Negre's approach is to outfit a user of an SRL with multiple sensors (e.g. on the hands, feet and chest) so that the movements of the user can be monitored. This movement data is the usage data that is acquired and applied to a safety model. If the movement/usage data indicates that a fall is about the occur, the system engages the brake.”
The Examiner respectfully disagrees. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. Negre [0015] discloses “a center of mass acceleration” while Negre [0046] discloses “a self-retracting lifeline may comprise a engagement member that engages the line to prevent further movement of the line coupled to the worker”, that means the system applies a force based on activity of a user. The claims as presently presented do not preclude this interpretation. Moreover, examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Diehl, has been relied upon to reject the limitations incorporated in the amendment. While Negre teaches applying the sensor data to various patterns that are stored in database, Diehl teaches force sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curtis (US20040049461A1) discloses a sensor attached to the seat belt measures tension forces.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117